SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedDecember 4, 2015 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: By letter datedDecember 04, 2015, the Company informs the sale to Globant S.A.of 4,896 m2of4 officefloors of a building that will be built on the "Catalinas" area in the City of Buenos Aires and44 parking lots located in the same building, anticipating the delivery within 48 months and the signing of the propertytransfer deedwithin 60 months, in both cases counted asfrom today. The amount of the transaction was set at: ARS 180.3 million andUSD 12.3 million, payable as follows: (i) ARS180.3 millions paid at the date of signing ofthe purchase agreement; (ii) USD 8.6 millions to be paid in 12 quarterly installments over a period of three years, starting in June 2016, and (iii) the remainingUSD 3.7 to be paid at the moment of the signing of the property transfer deed. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Title: Responsiblefor the Relationship with the Markets Dated:December 4, 2015
